Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 1 of 45

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

JOHN CHAMBERS,

Movant, Case No. 17-cr-396

)

)

)

)
-against- )
UNITED STATES OF AMERICA, )
)

)

Respondent.

 

MOTION UNDER 28 U.S.C. § 2255 TO VACATE,
SET ASIDE THE CONVICTION

John Chambers

Pro Se

511 Avenue of the Americas, #216
New York, New York 10011

(212) 645-5279

Email: proudlypatriotic@yahoo.com

 
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 2 of 45

TABLE OF T

Page(s)
TABLE OF CONTENTS. .............0:ccceeeeeceeeeeeeeees li-ill
TABLE OF AUTHORITIES. .............. ccc eeeeeeeeee eee Iv-V
INTRODUCTION .......... 0.0 cece ees eee cece ne cece net renee I
BACKGROUND. ........... 00... ccc cece ence ee eeeee cease enna: 1
OUTLINE OF SUPPORT FOR GRANTING OF THE
NY CO) 6 CO) \ 3
ARGUMENT ............ 0:0 ccccee cee eee cece eeeeneeeeneeennee ens 6

The Court Should Vacate Chambers Conviction Due to
Ineffective Counsel.

A. Counsels Failed to Prepare Movant For
His Testimony, Even Becoming Overtly Angry
And Aggressive During the Single Session Of
Preparation (The Night Before Movant was To
Testify), When Movant Answered Questions in
Improper Hearsay Format.

B. Counsels Refused To Take the Time to

Understand, or Delve Far Enough Into the
NYPD, Pistol License Division Process To
Mount Any Viable Defense For the Movant.

Page fi
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 3 of 45

C. Counsels Ignored Multiple NYPD
Documents Provided By the Movant Which
Sorely Compromised the Movant’s Chances of
Acquittal, Including Documents Which Directly
Contradicted The Testimony Of The Sole
Individual Who Claimed Movant Gave Him
Gifts, Not Out of Friendship, But To Bribe
Him.

CONCLUSION ..... occ eee eee eee ene e ees 34

Page iii
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 4 of 45

TABLE OF AUTHORITIES

US Constitution

U.S. Const, amend V1.0... ccc cece cee cee nce

Federal Cases

Strickland v Washington,

466 U.S. 668 (1984) ....cececceeseeceneeee.

Harrington v Richter,

562 U.S. 86 (2011)....cecceeeeseseeeeeees

Rayborn v United States,

489 F. App’x 871 (2012) oo... ceessssseeeeee

Griffin v United States,

330 F.3d 733 (2003),......ececceeeeeeseeee:

People v Thompson

92 N.Y. 2d. 957 (1998).....ccceeeeeseeeee

Davis v United States

 

A417 U.S. 333 (1974)... eee eee eee ee

Matter of Figel v Dwyer,

75 A.D. 3d 802 (2010). ...ecceeeeeeeseeees

Hamblen v United States,

591 F.3d 471 (2009),... 2.0 eee

Page iv
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 5 of 45

Cannon v Mullin
384 F. 3d 1152 (10th Cir. 2004)........0..0. ee. 4]

 

T E OF AUTH IE
(Continued)

Federal Statutes

28 U.S.C. § 2255 ooo ccececcccceecseeeeeevesvesttseerevsestsetretseseeet 6
18 U.S.C. § 371 occ cccccccccccccevececseceetesesssestessestiveieeseereeseeed

18 U.S.C. § 666 oo ccccecceccecceceecceceeeesevetetesesessesteesestseeseeed

18 U.S.C. § 1343 oocceccecccecsececseeceseeseesesseesereretssereeseeeesead
18 U.S.C. § 1346 ...cccccccccccsceececceseveseeeseesseeseeceseeserseereeseesd
18 U.S.C. § 1349.0 ccccccccccccceesescescesceecvereveversteesestsaeseesee’
28 U.S.C. § 2255(f\1) o.cccccccccceeceeceeceeeeseesvetseeteteeeeeeessese6

NYS Statutes
NYS Penal Law § 400.00 ... 20.00... ccc cee cee eee cee eee eee eres ee OQ

NYC Regulations

3B RCNY § 5...ccccsccccesscecesecceececeeceeceevevcevesvesvesveseeteeseereerene20

Page v
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 6 of 45

|. INTRODUCTION.

Defendant, JOHN CHAMBERS, hereby moves this Court to vacate
his conviction pursuant to 28 U.S.C. § 2255 based upon an assertion that
his Counsels were ineffective, and but for their omissions, missteps and
ineffectuainess, the trial results would have been different.

Chambers asserts that he has been deprived of his 6th Amendment

right to counsel under the US Constitution.

Il. BACKGROUND.
A jury found Movant guilty of bribery, honest services fraud, and

conspiracy, in violation of 18 U.S.C. §§ 371, 666, 1343, 1346, and
1349. Judgement was entered by the District Court on November 21,
2018, on the jury verdict and it was sustained on appeal. United States of
America v John Chambers, 18-3558-cr, (2nd Cir. 2020).

Movant claims ineffective assistance of counsel at trial pursuant to
his § 2255 claim for relief based upon the following:

1. Counsels for the Movant failed to take sufficient time to learn
this case, and to provide any real defense, even though the Movant had

documents which would have unquestionably and seriously called into

Page 1 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 7 of 45

question the entire government’s case, including challenging the very heart
of the case; that is, the veracity of their “star” witness, convicted felon and
former NYPD sergeant, David Villanueva.

2. Counsels for the Movant failed to provide adequate
preparation for Movant’s own testimony, which was critical in a case
based only upon the testimony of a convicted felon whose lies were
guaranteed to either give him a “get out of jail free” card or dramatically
reduce the sentence for his various crimes to almost nothing. Since the
government could provide no written policy memorandums from the
NYPD, Pistol License Division, documents from the law office files of the
movant were absolutely essential in his defense. Yet, these documents
were ignored by Counsels, thereby compounding the ineffectuality of
representation.

3. Villanueva made many claims that were never substantiated by
anything other than his own testimony. Counsels were provided with
documents which showed Villanueva lied about many of the Pistol License
Division policies that he said he deviated from because Movant gave him
gifts. As merely one example, Villanueva claimed the time frame of incident
investigations took between “8 to 18 months” to resolve, and yet

Villanueva asserted he resolved Movant's cases in half that time. When

Page 2 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 8 of 45

times on the conference table yelling hostilely at the Movant, “No, no, no,
nol!” At this point, Chambers became frightened, teared up, and could not
“fully participate in the remainder of the meeting. Consequently, Movant
was not only ill-prepared by his Counsels with only a single preparation
session, but was also unnerved by the berating and verbal assault coupled
with the physically aggressive act of multiple hits to the table - a sound
that reverberated alarmingly throughout the small conference room.

6. By the next day, Movant was still hoping to testify, despite not
being able to sleep, and still emotionally anguished over the volatile and
violent nature of the aforementioned disastrous session in the office of
Counsels. The Movant knew that without his explanation and
documentation that would establish that the many claims by the former
Sergeant David Villanueva were outright lies, he would have little chance of
SUCCESS.

7. In Court the next day, moments before Chambers would have
taken the stand, and unbeknownst to him until announced, Counsels for
the Movant called for a brief recess. Which this Honorable Court granted.
During these few minutes, Counsels convinced the Movant not to testify.
At this junction, Movant was already an emotional wreck and felt sufficient
intimidation so that he simply acquiesced to Counsels and agreed to not
testifying.

Page 5 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 9 of 45

8. In hindsight, it is clear that if the Movant had taken the stand,
without any preparation to speak of, he would have been a “train wreck,”
which Counsels obviously were thinking when seeking the short recess to
speak privately to the Movant about not testifying. Over and over again
his answers would have been subjected to an objection from the
prosecutors. Over and over it would be very clear what an inadequate and
ineffectual job Counsels did with regard to preparing this case, including

the preparation of the Movant for his testimony.

IV. ARGUMENT

Movant’s 28 U.S.C. § 2255 motion is timely if [1] filed within one year
of “the date on which the judgment of conviction becomes final.” The
judgement against Chambers became final after the Second Circuit
affirmed his conviction on March 11, 2020, in United States of America v
John Chambers, 18-3558-cr, (2nd Cir. 2020). (Exhibit “B,” Chambers
Appeal_Second Circuit). Not more than one year has elapsed since this

date.

Movant is aware that in order to prevail on any claim of “ineffective

counsel” that the Movant must demonstrate that Counsels’ performance

Page 6 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 10 of 45

fell below a reasonable standard for defense lawyer, and that due to this
ineffectiveness prejudice resulted. See Strickland v. Washington, 466U.S.

668, 687-94 (1984).

The Movant is also aware that “[s]urmounting Strickland’s high bar is
never an easy task. .. . [T]he standard for judging counsel’s representation

is a most deferential one.” Harrington v. Richter, 562 U.S. 86, 105 (2011).

Even with this high bar, there can be little question that Counsels for
the Movant herein did not provide an effective and competent defense.
And, the omissions and failures of Counsels herein prejudiced the Movant,

in violation of the Sixth Amendment of the United States Constitution.

In discussing the aforementioned standard in Strickland, Id, the
Honorable Court in Rayborn v United States, 489 F. App’x 871 (2012),

held:

In order to determine prejudice as a result of counsel's
deficient performance, a “defendant must show that there is a
reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would be different.” /d. at
694, 104 S.Ct. 2052. A reasonable probability is defined as “a
probability sufficient to undermine confidence in the outcome”
- certainty of a different outcome is not required. /d. “Thus
analysis focusing solely on mere outcome determination,
without attention to whether the proceeding was fundamentally
unfair or unreliable is defective.” Lockhart v Fretwell, 506 U.S.
364, 269. (1993).

Page 7 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 11 of 45

Rayborn v United States, 489 F App’x 871, 878 (2012),

In connection with the case against the Movant, the only witness to
the erroneous assertion of bribery by Movant is a convicted felon, who
was a uniformed member of the New York City Police Department having
taken the oath of office’, and having admitted to taking large cash bribes,
and receiving other costly items, including luxury, all-expense paid trips to
places like Cancun and Hawaii, in exchange for the sale of pistol licenses,
mostly concealed carry licenses (known as Carry Business handgun
licenses), and who was allowed to lie without challenge about the policies
which do not exist in the Pistol License Division, and for which there were

never any written documents produced.

Villanueva also lied about other things, like providing Movant with
“revocation letters,” as if a lawyer with 34 years in practice without a single
mark against his record from the time of his admission to the First
Department in 1984 would do something like this against his clients. As

with so much of this miscarriage of justice, Villanueva’s words were never

‘Police Officer oath: “I do solemnly swear that f will support the constitution of the United
States, and the constitution of the State of New York, and that | will faithfully discharge
the duties as a police officer of the New York City Police Department to the best of my
ability. So help me God.”

Page 8 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 12 of 45

backed up by a scintilla of evidence. And, they were never challenged by

Counsels.

Similarly to his claims of having “helped” in 7 of Movant’s Nassau
County cases. In reality, there were only 4, and again, the fact that there is
nothing in this record proving this, aside from Villanueva’s testimony. Not
a fax cover between NYPD and Nassau County, not a text transcript,
nothing. Was this lack of any credible evidence challenged by Counsels?

No.
Villanueva’s credibility was never attacked, nor his lies ever exposed.

In regards to Villanueva’s criminal enterprise, this witness even
contrived a way to avert not only the NYS Safe Act, but the federal
prohibition against gun possession by convicted felons. It was convoluted

but it worked2.

Yet armed with this knowledge did Counsels use this to impugn or
impeach his testimony? No.

2 In his capacity as a sergeant with the Pistol License Division, he issued pistol licenses
to a felon and his brother (a non-felon). At this juncture, the handgun license was
useless to the felon, since he would have to undergo the FBI NICS background check in
order to purchase a gun. To work around this huge legal hurdle, Villanueva issued two
purchase authorizations to the non-felon brother, who easily passed the FBI NICS
background check. Villanueva then violated the NYS Safe Act when he allowed this
non-felon brother to transfer one of these guns to the felon brother WITHOUT requiring
a NICS check (which is required for all person to person transfers, unless the two are
immediate family, which, under the state law, does not inciude brothers).

Page 9 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 13 of 45

During the trial, the aforementioned disgraced sergeant claimed he

and Chambers did not have a real friendship, but only a “transactional

ut

one.

This was another falsity, that should have been challenged. in
addition, Movant had to testify to address all of these erroneous claims.
Just why the Movant did not testify is another issue supporting this §2255

— motion.

Villanueva claimed the following against Chambers:

- Villanueva claimed Chambers had 200 cases in the
Incident Section and Villanueva gave Chambers
favorable outcomes 50% of the time

* Villanueva also claimed that these investigations took
between 8 and 18 months, but he resolved these for
Chambers in 1/2 the time

* Villanueva claimed he gave Chambers renewals faster
than the normal 30 to 40 days, sometimes same day

* Villanueva claimed he gave Chambers 7 revocation
letters

- Villanueva claimed to have upgraded 5-6 of Chambers’
client licenses

* Villanueva claimed to have helped Chambers on 7
Nassau County licensees

(See Complaint, Attached Exhibit *A”).
In connection with these claims, they were all based solely upon the
verbal testimony of Villanueva, and there were no written policy mandates

offered. There could not be, as the License Division has no policies in

Page 10 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 14 of 45

regards to any of the above.

In connection with these claims, there was just no documentary
proof.

Movant attempted to give Counsels documents that would
completely rebut much of what Villanueva claimed, but Counsels brushed
these off to the great detriment of the Movant.

How could Movant be fairly and effectively represented if
documents, which showed the complete opposite of what Villanueva
testified to, were ignored, and never used at trial?

Aside from the above, the testimony throughout feft the jury with the
definitive impression that someone with a record, particularly with any
claim of one or more “domestic incidents,” could never, ever be licensed.
Therefore, deductive reasoning left them believing that the only way
someone with a criminal record, or a domestic incident could be licensed
would be if there was some arrangement or, as the government claimed,
bribery.

This is just not true.

Chambers provided Counsels with numerous NYPD, Pistol License
Division, documents showing handgun licensing approved after

administrative appeal for those with the following records:

Page 11 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 15 of 45

* Burglary, Robbery, Attempted Murder, Criminal Use of a
Firearm, Assault

* Criminal Possession of a Weapon, Resisting Arrest,
Menacing

* Domestic incidents, with arrests, including for Assault
and Harassment related to one domestic violent incident

- Assault 2, Assault 1, Attempted Murder, Criminal
Possession of a Weapon

* Domestic Incidents and False Statements

* Rape 1st Degree

*Robbery 2, Menacing a Police Officer, Criminal
Possession Weapon

* Grand Larceny 2nd, Burglary, Robbery, Assault

- Grand Larceny with Bench Warrants. Orders of
Protection.

* Circumstances of prior domestic incident

(Attached Exhibit “C”).

Counsels apparently saw no reason to highlight these, but clearly, in
the face of a lying felon on the stand claiming that only the squeaky clean
get licensed for gun possession in NYC, unless there is bribery invoived,
these were absolutely critical. Particularly the ones showing issuance of a
gun license by the NYPD, Pistol License Division, to individuals with
serious arrests in their past.

Included in these documents, in fact, is an applicant whose gun
license was issued after Movant’s law office appealed the initial denial
despite have two domestic violence incidents, including one which
resulted in his arrest for assault and harassment. (See Guedner Villette,

Notice of Disapproval and Notice of Approval After Appeal, Exhibit “C,”

Page 12 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 16 of 45

pages 5 & 6).

This is tremendously significant as Villanueva led the jury to believe
that someone like Ed Ticheli, who was at no time arrested, either when
police responded to his home on a domestic call, or otherwise, would
never be licensed for gun ownership in NYC by the NYPD, Pistol License
Division, but for a bribe.

This is an absolute falsehood which is clearly rebutted by these
decisions of the Director of the Pistol License Division in response to
Movant’s administrative appeal submissions. Aside from these, there are
documents provided also to Counsels of Movant’s successful
administrative hearing results for persons with serious arrests and/or
domestic incidents.

Literally hundreds of documents were provided to Counsels from the
law office files of the Movant, yet there were only 8 total exhibits
(documents)? offered into evidence by the defense (Those were trial

Exhibits DX “B” through DX “1”).

3 Exclusive of a few photographs of Movant with Villanueva. As with everything else tied
to this defense, however, even these were not characterized as they should have been.
Unlike the ones the government showed the jury of Villanueva and his true bribers in
their luxury vacations outside of America, these were photos of the Movant and
Villanueva where they were engaged in play fighting and holding onto one another - at
no time did Counsels distinguish these photos as demonstrative of a true, not
transactional, friendship. One only need look closely at the photos and see the love and
friendship in the eyes of each.

Page 13 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 17 of 45

Compare that to the almost 300 exhibits offered by the
government.

Without a deep understanding of what these 8 signified and how
they even tied into this case, even these measly 8 documents ended up
being totally worthless in the defense of Movant, and were likely
disregarded by the jury.

Another point to be made to further support the ineffectiveness of
Counsels, even with these very few exhibits, Counsel still hurriedly, and
with absolutely (and apparently) no preparation, marked them with exhibit
labels for identification purposes, prior to ultimately entering these 8 into
the Court record, in front the Honorable Court, and the jury.

This action, standing alone, with regard to these very few exhibits
once again demonstrates Counsels unpreparedness.

Villanueva also erroneously and outrageously claimed that Movant
sought his favors because, if the licensee’s handgun license were to be
revoked, Movant would then have to represent the client at an

administrative hearing. Villanueva claimed, “Chambers knew he could not

win at hearing.”
Movant provided many documentation to Counsels to show the

falsity of this statement. Once again, Counsels had no use for these to the

Page 14 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 18 of 45

determent of the Movant. (Attached herewith as Exhibit “D”).

The attachments are proof of administrative hearings won by Movant
on very difficult cases (and there are many more than this in the files of
Movant, also provided to Counsels).

These demonstrate that Villanueva’s false assertions regarding
Movant’s purported inability to win hearings was yet another bold-faced
lie intended simply and clearly to bolster his claim, which was also a
falsehood, that the relationship between he and the Movant was
transactional. In other words, essentially asserting to the jury “Chambers
needed me.”

This is exemplified by the case of Ms. Maria Divison, who’s carry
guard handgun license was revoked. (Exhibit “E” herewith). It should be
noted that Ms. Divison, who represented herself pro se until the time of
administrative hearing, became an incident on December 27, 2013, and
the case was resolved by the Incident Section on April 17, 2074. This pro
se licensee's for the purpose of the Incident Section investigation’s “time
frame” for resolution on her incident was a mere 3.1/2 months, not the “8
to 18 months” that Villanueva claimed was the norm.

Maria Divison’s carry license was revoked. She hired the Law Offices

of John S. Chambers to represent her at an administrative hearing. Despite

Page 15 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 19 of 45

multiple arrests, orders of protection, failure to cooperate, and a failure to
notify of change of address, Movant was indeed successful in procuring a
continuation of Ms. Divison’s concealed carry handgun license after
administrative hearing. (Exhibit “F”)

In another example of Counsels ineffectiveness, when the current
Commanding Officer, Michael Barreto testified, Movant pointed out to
Counsels that he had provided several documents to Counsels that would.
be relevant to attacking and damaging Villanueva’s veracity. —

These documents went to two main issues; 1) the claim that
resolutions of Incident Section matters took between 8 and 18 months,
and 2) the claim of domestic incidents preventing gun licensure in NYC.

Counsels refused to introduce this evidence with C.O. Barreto on the
stand.

The documentation arose as follows: Chambers had represented a
client whose firearms licenses were suspended for “failure to notify
License Division in regards to Domestic Violence Incident...and C-
Summons...” by NYPD letter dated December 1. 2016. (See attached
Exhibit “G”).

According to Villanueva’s testimony, the time-frame for resolution
should not have been until between August 1, 2017, and June 1, 2018.

Additionally, according to Mr. Villanueva someone like Mr.

Page 16 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 20 of 45

Greco would never receive his licenses back following a domestic violence
incident. And, if he did, it would only be because of a bribe.
In fact, as the attachments demonstrate, this matter was resolved in

less than TWO MONTHS, and signed off by Commanding Officer Michael

 

Barreto. (See attached Exhibit “H” herewith).

More importantly, even with a claim of domestic violence against
the licensee-Greco, as the attachments show, the matter was resolved in
favor of the licensee (all firearms licenses were reinstated_and firearms
returned to Mr. Greco).

When Movant showed these documents to Counsel, he was rebuked
and Counsel said to the Movant, “No good. Look at your jury. You have 10
women.”

In hindsight, this statement does not even make sense, and further
depicts how deeply Movant was prejudiced by the failures of Counsels. In
this instance, could it be any more clear that this would be precisely why
documents like this should be brought before the jury?

After all, the jury was imbued by the government’s case that
“domestic incidents” would automatically result in revocation, unless
bribery was involved. The jury was also erroneously told that investigations

would normally take up to 18 months. Both of these were contradicted

Page 17 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 21 of 45

by these documents which should have come in through Commanding
Officer Barreto.

The jury was never made aware of so many important things - things
that would have likely changed the outcome of this case.

In Griffin v United States, 330 F.3d 733, (6th Cir, 2003), the Court
held:

To prevail on a claim of ineffective assistance of
counsel....a petitioner must establish two elements:
(1) counsel’s performance fell below an objective
standard of reasonableness, and (2) there is a
reasonable probability that, but for the deficiency,
the outcome of the proceedings would have been
different. Strickland v Washington, 466 U.S. 668,
694, 104 S. Ct. 2052, 80 L.Ed.2d 674 (1984). “A
reasonable probability is a probability sufficient to
undermine confidence in the outcome.” id.

In another outrageous dismissal of documentation by Counsels,
Movant provided to Counsels the “Incident Investigation- Final Report”
from 18 different cases, proffering only the first page, which delineates the
exact dates of a case is assigned in the Incident Section and when it is
resolved. (See attached Exhibit “I” ).

These were furnished by Movant to Counsels, and once again

dismissed out-of-hand.

It should be strongly stressed that these are documents that Movant

Page 18 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 22 of 45

only received from the NYPD, Pistol License Division, if the client’s
firearms license had been revoked, and Movant was retained to represent
the licensee at the time of an administrative hearing.

To be clear, Chambers did not represent these individuals during
their Incident Section investigations. Each licensee came to Chambers for
the sole purpose of being represented at administrative hearing only.
They had been pro se representing themselves during the Incident Section
investigation to the point of revocation.

Each of these official NYPD documents shows that the investigative
time frames range was from 2 weeks to 2 months to 3 months, and the
longest being 6 months.

Obviously, these dramatically contradict the statement made by
Villanueva that incident investigations took between 8 and 18 months.
Thereby calling into serious question Villanueva’s further statement that he
did “favors” for Movant by reducing the 8 to 18 month time-frame in half.

In fact, the Complaint against Chambers reads in part:

13 d. ....Jncident investigations, which as noted
above, involve an investigation to determine whether
revocation or suspension of a gun license is
appropriate, typically take from 8 to 18 months to be
resolved. Villanueva caused CHAMBERS’ clients’

investigations to be resolved in less than half that
time, typically within about 3 to 4 months....

Page 19 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 23 of 45

(Exhibit “A,” page 8 )

Not only were these documents a direct hit on these claims, but
there was another huge point that was not advanced. That is that
Chambers’ cases moved quickly through all 8 units in the License
Division, not just the Incident Section. That is a product of the tenacity of
a good advocate versus an “expeditor” like Alex “Shaya” Lichtenstein.

As with other documents delineated herein, Counsels refused to
introduce them.

There was never an allegation that Villanueva printed a single initial
pistol license for Movant's clients. His claims were much more vague and
ambiguous and, as a result, were harder to tackle. How could a decision
made on a licensee with an incident be quantified, or assessed, since
there were no written policies, there were no guidelines or guidance.
The only guidance left for the jury to ponder was that provided by the
testimony of the convicted felon, Villanueva.

Penal Law § 400.00 does not provide direction in these matters.
Even 38 RNYC § 5, the codification of the Pistol License Division’s rules,
does not give any specific guidance. Consequently, how can one assess
whether a determination of a 6 month suspension was unusual or would

not have occurred in a particular situation, but for a bribe? It is virtually

Page 20 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 24 of 45

impossible to do so.

Counsels never argued this, or gave the jury a glimpse into the
vastness of Movant’s 30+ years experience with, and knowledge of, the
inner workings of the Pistol License Division, much less Movant's practice
(including 224 NYS Supreme Court cases against the NYPD, in the area of
firearms licensing, not including Appellate Division matters handled over
30 years). (Exhibit “J,” herewith). The list of these cases from e-Courts
was also offered to Counsels, and also rejected.

Counsel even argued a case in the NYS Court of Appeals
successfully in 1998, People v. Thompson, 92 N.Y.2d 957 (1998).

OF course, simply because someone has an immense or successful
practice does not foreclose the possibility of bribery. Here, however, it
never happened. And, here, however, without more than just 8 out of the
hundreds of documents provided by the Movant to Counsels entered
into evidence, and without his own explanation to the jury - which was
critical - Movant had no chance of successfully convincing the jury of the
lie upon lie being spewed from Villanueva during trial.

And, even though it would be difficult to gauge whether the
decisions made by Villanueva on the Movant's cases were reasonable and

within the normal parameters of the License Division, based upon the

Page 21 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 25 of 45

documentation which would have pinpointed his falsehoods, his testimony
should have been easy to dismantle. Again, Counsels failed to do so.

Also within the claims against Chambers were that Villanueva
granted Chambers speedy license renewals. The Complaint reads:

13d. ....First, Villanueva ensured the renewal
applications submitted by CHAMBERS’ clients,
which typicaily take 30-40 days for approval were.
renewed more expeditiously, sometimes as quick
as within one day.
(Exhibit “A,” page 8).

Without Chambers’ testimony, the jury could not have heard that
Chambers routinely, starting in about 1996, or so, received SAME DAY
renewals on all the handgun licenses of his clients when he hand-delivered
the renewal package to 1 Police Plaza.

Not only did the civilian clerks in the License Division provide a
renewal license on the same day Movant brought in a pistol license
renewal package, but Movant provided a 130 page transcript of text
messaging between Movant and the then Commanding Office of the Pistol
License Division, Deputy Inspector Michael Endall, from 04/03/2015
through 06/20/2016, showing many, many renewals granted same day via

text.

In fact, Chambers would sometimes be at NYC Police Headquarters

Page 22 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 26 of 45

when Commanding Officer Endall was not even present. Chambers
would text the C.O., who would then direct Chambers who to see for the
renewal (s), or other matters.

The point is that even when the Commanding Officer wasn’t
physically present at Police Headquarters, Movant could reach him by cell
phone, and get things done that Villanueva claimed he alone did for
Movant because he felt “obligated” due to gifts received.

As the highest ranking uniformed officer assigned to the Pistol
License Division, the Commanding Officer would on-the-spot and
instantly approve, as only the Commanding Officer of the License Division
could, Movant’s requests for the issuance of handgun purchase
authorizations, renewal of gun licenses, upgrades of gun licenses,
downgrades of gun licenses, and various other tasks that Movant sought

on any given day. (Exhibit “K,” attached herewith).

Here is a single exchange from the above:
|

April 20, 2015. 9:14 AM

Chambers: Good morning, Mike. Will be down
to see you in the AM tomorrow around 10.

Commanding Officer Mike Endall: Ok. April
21, 2015. 11:19 AM

Page 23 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 27 of 45

Chambers: Here are you coming back?

April 21, 2015 11:20 AM (Other times are left out
below. The conversation took place from 11:19
AM to 01:13 PM, when I left 1 Police Plaza,
NYPD, Pistol License Division, with 2 renewed
carry licenses and a conversion license based
upon this conversation and Endali's authority
and directives to his "people" at Headquarters).

Endall: | am sorry. | had to run out! | hope to get
back soon! Check back with you shortly!

Chambers: Have other things to deal with- with
you but can Michele do the biz prem conversion
to res prem? | have the request letter you asked
for

Chambers: Or | can just wait
Endail: Yes! | will text her.
Chambers: Ty

Endall: Go see Tommy [PO Barberio]. | just
texted him re: downgrade.

Chambers: They have been mobilized in the
auditorium.

Chambers: Just made announcement.

Endall: Ok. | will text Michele.

Endali: Ok. Must be a rally in the area.

Page 24 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 28 of 45

Endall: Go see Tommy. | just texted him re: the
downgrade.

Chambers: Done.
Endall: 10-4.

Chambers: Nobody here ali in auditorium. lol. |
have 2 rent [sic] renewals. Will wait for you.

Endall: Ok.

Chambers: They didn't get sent out- can Bernie
do renewals? One special and one carry.

Endall: Yes! Texting him now!

Chambers: Perfect

Chambers: DONE Ty

Chambers: Be back Friday you here?
Endall: Yes!
Chambers: Al is fast OMG

Chambers: did both [carry renewals] in 60 secs

Endaill: Yes!

(Exhibit "K," Pages 4-8 of texting transcript).

Page 25 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 29 of 45

Two days later, Movant had attorney-Barry Slotnick's renewal

package in hand in his law office.

On April 23, 2015, this was the text exchange between Movant and

the C.O. regarding obtaining the renewal license for this client

immediately:
April 23, 2015
10:31 AM

Chambers: Good morning, Mike. | should have
Barry Slotnick's renewal in hand today. Can |
pick up his renewal license tomorrow?

10:58 AM Endall: Yes.
(Exhibit “K," Page 9 of texting transcript).

And, here is another example:
January 21, 2016
11:25 AM

Chambers: Can | have Bernie [Detective Bernie
Novins] do straight carry renewal?

11:32 AM
C.O. Endall: Yes

(Exhibit “K," Page 90 of texting transcript).

Page 26 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 30 of 45

The jury never heard of Movant’s extremely close professional

relationship with the very top man in the Pistol License Division, Michael

Endall, the Commanding Officer of that unit.

Nor did the jury hear that Movant had weekly (sometimes more
often) meetings with the C.O. in the office of the C.O at Police
Headquarters. Also, that it was Commanding Officer Endall and not
Villanueva, as Villanueva falsely claimed, that gave Movant results,

including in connection with licensee-Ed Ticheli.

The relationship was so close between Movant and C.O, Endail, in
fact, that on the weekend of June 12, 2015, as Movant and his wife were
in their vehicle returning from a dog show in Pennsylvania, Commanding
Officer Endall sent a text to Movant inquiring whether Movant had seen the

news. (See Exhibit “K," pages 18-20)

The Movant texted the C.O. that he was out of the city. The next text
by C.O. came in telling the Movant that one of Movant’s clients had
screwed up “royally.” As it turned out, the licensee had taken his licensed
handgun to a wedding at the Waldorf Astoria Hotel, and there was an
accidental discharge (where as we both noted, thankfully nobody was

seriously injured).

Page 27 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 31 of 45

This text exchange, initiated by C.O. Endall, took place on Sunday
morning, June 14, 2015, at approximately 11:00am. During the texting
Movant mentioned bringing in an applicant for a pistol license application
submission that coming Thursday. Thus, D.I. Endall ended the text
conversation by writing, “Ok. See you then! And we will talki” (Exhibit “K,”

page 20).

The jury should have been made aware of the fact that all the
favorable things that Villanueva claimed he did for Movant within the Pistol
License Division, he was doing because it was his job, and it was C.O.
Endail who directed him to do so. And, contrary to the falsehood
perpetrated by Villanueva, not because Villanueva met with Endall, but

after Movant personally met with Endall.

In the Ticheli matter, for example, Villanueva, as Endall’s subordinate,
was nothing more than a “secretary,” printing out Ticheli’s licenses, and
purchase authorizations for Movant at the direction of Commanding

Officer Michael Endall.

Movant met C.O. Endall in his office, describing Ticheli’s situation,
and Movant received 100% verbal approval for the continuation of the 2

business related firearms licenses, and a cancellation of the resident

Page 28 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 32 of 45

permits (home defense and long arms). The latter 2 cancellations were
based upon the fact that these licenses were related to his residence, and
Mr. Ticheli was moving to Florida. The former 2 business related handgun
licenses were continued by C.O. Endali because the licensee was going to

continue his “distressed assets” business here in NYC.

During this meeting, Commanding Officer Endall told Movant to see
Villanueva who would print out the licenses, and necessary purchase
authorizations. Villanueva had nothing to do with this successful

representation by Movant on behalf of Ticheli.

Again, although Villanueva’s only responsibility was to follow the
Deputy Inspector’s directive to print out the 2 licenses, and the purchase
authorizations, he lied and actually claimed that he was the one who
orchestrated this continuation/cancellation because Chambers said,

“There’s a watch in it for you.”

That statement never happened. The watch was given, but not for
any other reason than to attempt to repair a friendship after Villanueva

became mad at the Movant.

Counsels were supplied with the aforementioned transcript of texting

between the C.O. and the Movant and they knew about this relationship,

Page 29 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 33 of 45

as well as the level of cooperation between Movant’s law office and the
Commanding Officer of the Pistol License Division. All of this was again

ignored by Counsels.

All of these omissions and failures of Counsels for Movant resulted in

a wrongful conviction of Movant. Thus, Movant seeks the relief herein.

The Honorable Court has held:

Relief is warranted only where a petitioner has
shown a fundamental defect which inherently
results in a complete miscarriage of justice.

Davis v United States, 417 U.S. 333. (1974).

There was no way in which all of the important evidence could have

been entered, except with regards to that which has been noted heretofore
when Commanding Officer Barreto testified, since it all needed to come in

through the Movant.

Returning for a moment to Ticheli. The “watch” was an item that
Movant had completely forgotten he had given to Villanueva.
Consequently, when Movant was asked about it, Movant could not
remember what the reason he gifted it to Villanueva. The government put

on 2 significant emails, one of which jarred Movant’s memory.

Page 30 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 34 of 45

In one of the emails, Movant seemed to be guiding Ticheli as to the
“reason” for the gift. This surely seems nefarious, but it was not. Movant
just could not fathom why he had given Villanueva the watch at that time.
Movant could not for the life of him remember why he would have taken a
gift given to him for free from Ticheli and give it to Villanueva. The only
thing Movant could think of was that it was because of his allergy to all

metals but solid gold or titanium.

Before taking over the case, previous Counsel, Barry |. Slotnick,
Esquire, stated that a medical doctor should have been called upon to

testify to this fact.

Naturally, this never materialized with Counsels ultimately tried this

case.

As stated above, this email to Ticheli looks nefarious, but it was

innocent.

The second significant email that the government turned over to
defense was one that was sent in 2013. This completely jarred the
Movant’s memory of what happened so many years ago. In this email,
again between Movant and client-Ticheli, Movant writes to Ticheli that the

watch was great for “MENDING FENCES.”

Page 31 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 35 of 45

How is “mending fences” related to giving someone a watch as a

bribe? It is not.

Indeed, the watch, which was part of Mr. Ticheli’s “distressed
assets” inventory, was purchased by Mr. Ticheli for less than $600.00,

which was far less than the $8,500.00 price tag dangied before the jury.

Of course, this never came out at trial, either, although Counsels

originally talked of hiring an expert to testify as to its value.
This watch was then given to Movant as a gift by Ticheli.

Movant could not wear it, as Movant would have had an allergic

reaction which would have caused an itchy red rash on Movant’s wrist.

Although Movant frequently went to the C.O. on the harder cases, as
Movant did not want to put Villanueva in a position when it was much
simpler just to meet with the Deputy Inspector and receive a same day
answer (usually, an instant answer, in fact) than to wait for David Villanueva
to mull it over, pull the file, and get back to Movant. On this occasion, it

seemed to bother Villanueva.

Page 32 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 36 of 45

The client, Mr. Ticheli, in this case was anxious, as he was soon to
move from NYC to Florida so he needed this resolved. Movant had to act

quickly for him.

In looking back, Movant realized, at this juncture, that Villanueva,
who, according to a client, was receiving large cash payments wrapped in
a NY Times newspaper at his desk at Police Headquarters in exchange for

selling pistol permits, was wound up and very tense.

When Movant finished my meeting with C.O. Endail and received his

positive decision on the case, Movant started to leave Headquarters.

Chambers had not been able to reach Villanueva, either that day or

for a few days before his meeting with the C.O.

Villanueva was coming in, as Chambers we leaving. Villanueva came
at Chambers yelling and cursing. Chambers was perplexed and pretty

upset.

Movant knew he had done nothing out of the ordinary.

Movant had no idea what was going on, he just knew that the friend

he loved dearly at the time was furious with him.

Page 33 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 37 of 45

Movant gave the watch to Villanueva out of friendship and to “mend

fences” with a friend that Movant loved, and for no other reason.

And, in fact, Movant texted Ticheli these very words (“mending
fences”) in 2013 after Movant gave the watch to Villanueva, as the email

entered into evidence denotes.

Another point never made at trial, aside from Movant’s very close
professional relationship to the Commanding Officer, was Movant’s
relationship with the Director of the License Division, who was formerly a
Hearing Officer, becoming Acting Director in 2001, and fuli Director at the
end of that year. Consequently, Movant had worked with the Director for

in excess of 20 years.

As with Commanding Officer Michael Endail, Director Thomas M.
Prasso and Movant had a close professional relationship. In fact, like the

CO, the Director had an “open door” policy with regards to Movant.

There were many things the Director did for the Movant over the
years, but one of the most Herculean tasks involved an applicant for a

concealed carry license who had been denied this license based upon the

Page 34 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 38 of 45

following:

Arrested 7/24/94 for Criminal Possession of a
Weapon (Illegal handgun), Criminal Possession
of a Controlled Substance, Driving while
Intoxicated, Operation a Motor Vehicle impaired
by drugs, unlawful possession of marijuana.

(Exhibit “L,” attached herewith).

The disapproval was dated January 18, 2008.

The Movant administratively appealed on Mr. Figel’s behaif.

Simultaneously, Movant filed upstate for a Certificate of Relief from
Civil Disabilities in order to remove the legal bar to firearms ownership due

to the conviction on the illegal gun charge.

Director Prasso telephoned the Movant to discuss the CRD. He
informed the Movant that the application was being approved on
administrative appeal and that he would “hold” the file whilst Movant’s

application to the Court upstate was being considered.

Movant never anticipated the length of time this would take, given
how many of these Movant had successfully done throughout the years,

throughout many of the NYS counties.

Page 35 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 39 of 45

A full two and a half years later, after the original appeal submission
to the Pistol License Division, Mr. Figel received Director Prasso’s Notice
of Approval After Appeal, dated September 17, 2010. (See attached

Exhibit “M”)

Movant not only had to file for the Certificate of Relief from Civil
Disabilities, he had to ultimately commence an Article 78 in NYS State
Supreme Court, and when that was denied, Movant successful appealed
that decision to the Appellate Division, Third Department. (Exhibit “N,”

Matter of Figel v Dwyer, 75 A.D. 3d 802 (2010).

Finally, after all was said and done, it is notable that Director Prasso
held the matter in abeyance for a two and half year period. This is truly
unheard of, and shows the depth of the consideration granted to the

Movant at the highest level of the Pistol License Division.

Commanding Officer Endall being the highest ranking uniformed
member of the Pistol License Division, and Director Prasso being the

highest ranking non-uniformed member of the Pistol License Division.

What Director Prasso did in connection with the Figel matter for

Chambers is none too surprising, as this was the nature of the

Page 36 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 40 of 45

relationships between the Movant and the most powerful men at the Pistol

License Division.

Yet, a low level sergeant, whose bonds with the Movant were rather
of a personal and deep nature, was nonetheless allowed by Counsels, who
did little by way of defending Movant, to fabricate a twisted story making it

appear that gifts were exchanged for favors.

Counsels were sorely underprepared for this trial. The verdict
against Movant is a direct result of this failure to understand this case, and
the intricacy of the License Division, the Movant’s practice, and a refusal of
Counsels to utilize the vast documentation in Movant’s possession.

it is no surprise that it took the jury mere hours to convict the Movant
on all counts.

By far, however, the most egregious component of this situation, is
clearly the fact that Movant was 1) not properly prepared for his testimony,
and 2) because of that, and the aggressive behavior exhibited by Counsel
at the one preparation session he was offered, the Movant felt essentially
coerced, and never voluntarily gave up his desire to testify on his on
behalf.

On the sole night of preparation, April 18, 2018, after a long day in

Court, Movant went to office of Counsels. At the time, as described

Page 37 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 41 of 45

heretofore, Counsel began asking Movant questions that Movant could
expect on direct.

Things abruptly shut down, however, when it became crystal clear
that Movant’s thirty year history of practicing law in a type of law that
allows “hearsay,” was not going to be wiped out in a single session at
9:00pm the night before Movant was to take the stand.

In fact, to make the point clearer, one only needs to take a close look
at the prepared list of questions Counsels handed to the Movant at this
meeting. This was a list of questions seen by Movant for the very first time
at that moment. (See attached Exhibit “O”).

These were the general inquiries to be made during the direct
examination of the Movant the next cay.

This list is singled spaced and 6 type written pages with questions
numbered from 1 through 105.

Very early in this meeting, after the outburst of Counsel banging
aggressively and violently on the table and screaming loudly at Movant,
only the first few of the questions on the first page of this 6 page typed
document were covered at this meeting. After which, Counsels essentially
tossed the list of questions at Movant and instructed Movant to “study
them.”

The Movant was left pondering pages of questions that he would

Page 38 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 42 of 45

face the next day during his testimony on his own, with no heip or
guidance from Counsels at home, at 11:00pm at night.

The night was a rough one for Movant. He knew that the preparation
was useless.

The next day, after the testimony of only two witnesses for the
defense, the Movant's wife and the ex-wife of Villanueva, Counsels were
obviously ready to call an end to the abysmally deficient defense case.

Counsels requested that the Honorable Court grant a few minute
recess so Counsels could speak with the Movant. During this meeting,
Counsels pushed for the Movant not to testify and actually said:

“we should leave the jury with the humanity.”

Could this be chalked up to “trial strategy?” Not given the overall
ineffectiveness, and failures in this case.

in Rayborn, id., the Honorable Court held

However, labeling a trial tactic “strategic” does not
insulate it, perforce, from Strictland review. Lovett v
Foltz, 884 F2d 579 (6th Cir, 1989)( per curiam).
“Even deliberate trial tactics may constitute
ineffective assistance of counsel if they fall outside
of the wide range of professionally competent
assistance.” Martin v Rose, 744 F.2d 1245, 1249
(6th Cir. 1984) (internal citation omitted).

The Movant, during this meeting in a small room in the courthouse at

the recess suddenly called for by Counsels which lasted only a few

Page 39 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 43 of 45

minutes in length, was thrown a curve ball by Counsels. And, at that point,
still seriously shaken from the night before, he acquiesced, knowing that
his testimony would be reflective of the total lack of preparation.

Counsels said very little during this meeting. Aside from this,
Counsels knew from the first time meeting Movant that Movant wished to
testify because Movant knew full well there were many issues that he
needed to explain, and he was always more than willing to do so before
the disastrous single preparation session by Counsels. He also knew that
documents would be needed in order to put on a defense case with any
“teeth.”

At this few minute session, the advice of Counsels regarding reliance
upon the “humanity,” in looking back, was more protective of their
reputations - since there can be absolutely no question that the hearsay
responses of Movant, as evidenced the night before, would have made his
examination (both on direct and cross) a circus.

Movant decision not to testify was neither informed, nor truly

voluntarily, given what had happened the evening before. And, given the

Page 40 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 44 of 45

paltry, almost non-existent preparation.

To ensure that a defendant receives adequate
counsel, defense counsel must do more than
merely inform defendant of his right to testify and
his option to waive thai right. Assuring that the
defendant’s decision is an informed one also
necessitates that counsel discuss the strategic
implications involved in the decision to testify.
Cannon v Mullin, 384 F. 3d 1152, 1171 (10th Cir,
2004).

 

At no time during the few minutes that Counsels essentially talked
Movant into not testifying did Counsels explain the “strategic implications”
involved in a decision not to testify. This seems particularly outrageous, in
and of itself, given the peculiarities of this case, and need for the jury to
hear explanations from the Movant, many delineated herein, and to see the
documents that would have indubitably cast more than a reasonable
doubt on the veracity of the only witness to the claim Movant was a briber.

However, based upon the session the night before, it was fairly clear
that NO documents were going to be offered during Movant’s testimony.

In Hamblen v_ United States, 591 F 3d 471, (6th Cir, 2009) the
Honorable Court held:

To warrant relief under §2255, the petitioner must
demonstrate the existence of “an error of
constitutional magnitude which had a substantial
and injurious effect or influence” on the jury’s

verdict. (citing Griffin v United States, 330 F.3d
733).

Page 41 of 42
Case 1:17-cr-00396-WHP Document 114 Filed 03/08/21 Page 45 of 45

With all due respect, the hurdle required to demonstrate that Movant
has been deprived of his Sixth Amendment right to counsel due to
ineffectiveness, as described herein, have been met.

CONCLUSION

The Court should grant Movant’s motion under 28 U.S.§ 2255 for all

of the foregoing reasons.

Dated: New York, New York
March 4, 2021

ectfully Submitted,

  
  

ambers

511 Avenue of America #216
New York, New York 10011
212-645-6279
proudlypatriotic@yahoo.com

TO:

Honorable Justice William H. Pauley Ill
Courtroom 20B

United States Federal Courthouse
500 Pearl Street

New York, NY 10007

Honorable Geoffrey S. Berman

Interim United States Attorney for the Southern District of New York
By: Messrs. Alex Rossmiller & Paul M. Montelioni

Assistant United States Attorneys

1 Saint Andrews Plaza

New York, New York 10007

(212) 637-2200

Page 42 of 42
